                                           Case 4:20-cv-06141-YGR Document 10 Filed 09/23/20 Page 1 of 1




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT
                                   4                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6   FPK SERVICES LLC D/B/A                              Case No.: 20-CV-6141 YGR
                                       HEALTHLABS.COM, ET AL.;
                                   7                                                       ORDER DENYING PLAINTIFFS’ EX PARTE
                                                   Plaintiffs,                             MOTION FOR LEAVE TO TAKE EXPEDITED
                                   8                                                       DISCOVERY WITHOUT PREJUDICE
                                              v.
                                   9                                                       DKT. NO. 5
                                       JOHN DOES 1-10,
                                  10
                                                    Defendants.
                                  11
                                              Plaintiffs FPK Services, LLC dba HealthLabs.com, et al., bring this motion ex parte seeking
Northern District of California




                                  12
 United States District Court




                                       leave to take expedited discovery. (Dkt. No. 5.) Having carefully considered the papers submitted
                                  13
                                       and the pleadings in this action, the Court DENIES the motion without prejudice.
                                  14
                                              First, plaintiffs have failed to offer allegations, evidence, or authority sufficient to show that
                                  15
                                       their complaint would withstand a motion to dismiss on jurisdictional or Iqbal/Twomey grounds.
                                  16
                                              Second, plaintiffs failed to submit evidence or authorities sufficient to authorize subpoenas
                                  17
                                       directed toward owners of the email accounts identified based on the allegations of their current
                                  18
                                       complaint.
                                  19
                                              Third, plaintiffs also fail to establish that they made a good faith effort was made to locate
                                  20
                                       and serve either the Doe defendant described in the complaint or, to the extent plaintiffs contend
                                  21
                                       that they are also Doe defendants, the owners of the email accounts.
                                  22
                                              This terminates Docket No. 5.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Date: September 23, 2020                         _______________________________________
                                  25                                                            YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
